Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 1 of 9 PageID #: 40




                                                               FB-RLM




  6/14/2019                                 s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 2 of 9 PageID #: 41




                                                               FB-RLM




   6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 3 of 9 PageID #: 42




                                                               FB-RLM




   6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 4 of 9 PageID #: 43




                                                               FB-RLM




   6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 5 of 9 PageID #: 44




                                                                FB-RLM




  6/14/2019                                  s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 6 of 9 PageID #: 45




                                                                FB-RLM




   6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 7 of 9 PageID #: 46




                                                                 FB-RLM




   6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 8 of 9 PageID #: 47




                                                                FB-RLM




    6/14/2019                                s/Kimberly Davis
Case 1:19-cv-03494-FB-RLM Document 4 Filed 06/14/19 Page 9 of 9 PageID #: 48




                                                                FB-RLM




   6/14/2019                                s/Kimberly Davis
